Tiie opinion of the Court was delivered by
Todd, J.
This is a certiorari proceeding.
The relator alleges in substance that he was sued before a justice of peace in the parish of St. Landry, to compel him to cut a certain levee and to pay ten dollars damages caused by the levee. That judgment was rendered by said justice as asked for, that is to pay ten dollars to the plaintiff in the suit, and cut the levee complained of; that he appealed from this judgment to the Honorable the District Court of tlie parish of St. Landry, the Hon. G. W. Hudspeth presiding; that in said court a motion was made to dismiss the appeal on the ground that the court was without jurisdiction to entertain the appeal for the reason that the matter in dispute was below the limit of its appellate jurisdiction; that thereupon the relator offered to introduce evidence to satisfy the judge touching the question of jurisdiction by proving the money value of the demand made and the right involved respecting the said levee, and the cutting of the same sought to he effected by the suit; that the judge refused to hear said evidence, and dismissed his appeal. The relator charges that this action of the judge was error, and he seeks to have it so declared, and at the same timo to compel the judge to hear his testimony offered on the trial of the motion to dismiss the appeal.
By the writ in question we can determine whether the judge erred in his refusal to hear evidence on the point in question.
In the reasons given by him for his ruling and for the dismissal of the appeal — which we find in the record — he seems to have concluded, from the face of the papers, that the only real matter in dispute was the teu dollars which the relator was condemned to pay by tlie judgment appealed from, and that, therefore, the question of jurisdiction was not open to evidence. Whether the court had jurisdiction to entertain the appeal is a question not now before us, hut only whether *720lie should have heard evidence touching the question raised by the motion to dismiss.
In this court, where similar questions are presented, unless it conclusively appears from the pleadings that the court is clearly without jurisdiction, it is permitted the appellant, for the purpose of determining the question of jurisdiction and the appealibility of the case, to submit affidavits respecting the amount involved or the value of the matter in dispute, which are always viewed and received by the court as properly before it for consideration.
We do not agree with the judge a quo that it conclusively appeared from the face of the papers presented in the appeal before him, that his court was without jurisdiction.
The suit before the justice was to compel the relator to cut his levee and to pay ten dollars damages caused by the levee.
It might well be that the most important and valuable interest of relator involved in the suit was the right to maintain and keep intact his levee, which it was the object of the suit to compel him to destroy. We do not pretend to say that this right was of value sufficient, together even with the ten dollars in dispute, to give jurisdiction to his court of the appeal, but we do think that the record presented a sufficient showing to authorize the appellant and relator to submit evidence of the value of his said interest with a view of maintaining his appeal. Thus concluding, we think it was error in the judge to refuse to hear this evidence, and error likewise to dismiss the appeal without or before hearing it.
The order of dismissal was, under this view of the matter, premature and unauthorized, and we think, under the provisions of the article of the C. P. above quoted, that the relator is entitled to the relief asked for.
It is therefore ordered, adjudged and decreed that the ruling of the respondent judge refusing to hear evidence touching the right of the relator to maintain and relating to the jurisdiction of the court to entertain the appeal, and respecting the value of the right, interest or matter in dispute in the controversy, be and the same is hereby corrected and the order dismissing the appeal set aside, and the appeal reinstated for the purpose of permitting the relator to submit or offer evidence on the points mentioned, and subject to the motion to dismiss the appeal, at the cost of respondent.